DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made that the instant application is a continuation of application PCT/JP2018/038123, filed on 10/12/2018, which claims priority from JP 2017-205643, filed on 10/24/2017.


Claim Objections
Claims 5 and 7 are objected to because of the following informalities:
Claim 5, line 2, “first lens array is” should be changed to --first lens array are-- to correct grammar. 
Claim 7, line 9, “opening” should be changed to --openings-- to correct spelling. 
Appropriate correction is required to place claims in better form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitation “wherein the plurality of spot lights exiting from the plurality of lens cells included in the first lens array is condensed on the lens cell include in the second lens array” is vague and indefinite. Since the independent claim recites plural lens cells in the second lens array (“a second lens array including lens cells”), it is unclear if the limitation is intended to claim that the plurality of spot lights exiting from the plurality of lens cells in the first array are condensed on corresponding lens cells in the second array (for example, in a one-to-one correspondence), of if the limitation is intended to claim that the plurality of spot lights exiting from the plurality of lens cells of the first lens array are condensed on to a single lens cell in the second lens array, or if the limitation is intended to claim that the total plurality of spot lights exiting from the plurality of lens cells of the first lens array are condensed on each individual lens cell of the lens cells included in the second lens array. For the purposes of examination, the limitation is being interpreted as meaning wherein the total plurality of spot lights exiting from the plurality of lens cells included in the first lens array are condensed on each individual lens cell of the lens cells included in the second lens array. Thus claim 5 and all claims depending therefrom are rejected as being indefinite. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cobb et al. (US PGPub 2009/0296064, Cobb hereinafter).
Regarding claim 1, Cobb discloses an illumination optical system illuminating an optical modulation unit including a plurality of optical modulation elements with a light flux emitted from a light source (Fig. 1, paras. [0030], [0034], [0035], maskless lithography system 10 includes a light source 50 that emits light to an illuminator 12 to illuminate a pattern generator 14 with individually addressable elements 16), the illumination optical system comprising: 
a first lens array including a plurality of lens cells dividing the light flux emitted from the light source into a plurality of light fluxes (Figs. 1-4, 6-8, para. [0038], first fly’s eye lens array 62 divides light emitted from source 50); 
a second lens array including lens cells on which spot lights exiting from the lens cells included in the first lens array are condensed (Figs. 1-4 and 6-8, para. [0038], second fly’s eye lens array 66 includes lenses 68, and the lenses 64 of first fly’s eye lens array 62 form images of the light source on lenses 68 of the second fly’s eye lens array 66); and 

Regarding claim 11, Cobb discloses an exposure apparatus (Fig. 1, maskless lithography system 10) comprising:
the illumination optical system according to claim 1 (see claim 1 rejection above, (Fig. 1, paras. [0030], [0034], [0035], maskless lithography system 10 includes a light source 50 that emits light to an illuminator 12), the illumination optical system illuminating an optical modulation unit including a plurality of optical modulation elements with light (Fig. 1, paras. [0030]-[0031], [0034]-[0035], the pattern generator 14 includes addressable elements 16); and
a projection optical system projecting light from the optical modulation unit on a substrate (Fig. 1, paras. [0030]-[0031], projection system 18 projects light from pattern generator 14 onto a light-sensitive substrate 38).


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mei (US PGPub 2002/0097495). 
Regarding claim 7, Mei discloses an illumination optical system illuminating an optical modulation unit including a plurality of optical modulation elements with a light flux emitted from a light source (Figs. 2, 11, 19, 20, 22, 24, paras. [0026]-[0031], the 
a lens array including a plurality of lens cells dividing the light flux emitted from the light source into a plurality of light fluxes (Figs. 19, 20, 22, 24, paras. [0065], [0089], [0090], [0092], [0094], microlens array 154 includes multiple individual microlenses (the number of individual microlenses equals the number of pixel elements in the pixel panel 38)); 
a light-shielding member illuminated by the lens array and including a plurality of openings (Figs. 19, 20, 22, 24, paras. [0063], [0089], [0090], [0092], [0094], grating 152 is a shadow mask including multiple openings to permit light 48 to pass from microlens array 154 to separately focus onto individual pixels of the pixel array 38); and 
a first optical member imaging the spot light, which have passed through the opening of the light-shielding member, on one of the optical modulation elements constituting the optical modulation unit (Figs. 20, 22, 24, paras. [0062], [0089], [0090], [0092], [0094], lens system 40a images the light passing through the openings of grating 152 to separately focus the light onto individual pixels of the pixel array 38). 

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patra (US PGPub 2015/0185622).
Regarding claim 10, Patra discloses an illumination optical system illuminating an optical modulation unit including a plurality of optical modulation elements with a light flux emitted from a light source (Fig. 2, paras. [0060], [0064], illumination system 12 
an integrator making a light intensity distribution of the light flux emitted from the light source be uniform (Figs. 2 and 4, paras. [0062], [0063], [0071], beam homogenizing unit 34 homogenizes the light beam using optical integrator 70); 
a lens array including lens cells on which a light flux having passed through the integrator is condensed (Fig. 2, paras. [0063], [0064], [0075], after homogenization of the beam, the beam is incident upon beam dividing array 36 formed of microlenses 37); and 
an optical member imaging the light flux, which has been condensed on the lens cell, on one of the optical modulation elements constituting the optical modulation unit (Fig. 2, paras. [0063]-[0066], prism 66 directs the individual beams from the microlenses 37 onto micormirrors 42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Cobb as applied to claim 1 above, and further in view of Patra (US PGPub 2015/0185622). 
Regarding claim 2, Cobb does not appear to explicitly describe wherein the second lens array is constituted by a field lens and an imaging lens, the imaging lens being located at a position away from the field lens through a focal length of the field lens.
Patra discloses a second lens array is constituted by a field lens and an imaging lens, the imaging lens being located at a position away from the field lens through a focal length of the field lens (Fig. 2, paras. [0027], [0091], optical integrator 52 includes two optical raster plates 54a and 54b which are spaced apart by a distance equal to a focal length of the lenses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a field lens and an imaging lens, the imaging lens being located at a position away from the field lens through a focal length of the field lens as taught by Patra as the second lens array in the illumination optical system as taught by Cobb since including wherein the second lens array is constituted by a field lens and an imaging lens, the imaging lens being located at a position away from the field lens through a focal length of the field lens is commonly used to improve the spatial irradiance distribution to provide homogeneous illumination in a plane (paras. [0017], [0018], [0068], [0091]). 
Regarding claim 3, Although Cobb as modified by Patra discloses a second optical member arranged between the first lens array and the second lens array (Fig. 2, first condenser 50 is between dividing array 36 and optical integrator 52 with optical raster plates 54a, 54b), and Cobb as modified by Patra discloses the imaging lens being located at a position away from the field lens through a focal length of the field lens (Fig. . 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cobb as applied to claim 1 above, and further in view of Shiraishi et al. (US Patent No. 5,719,704, Shiraishi 704 hereinafter). 
Regarding claim 4, Cobb does not appear to explicitly describe further comprising a second optical member arranged between the first lens array and the second lens array, wherein the first lens array is arranged such that an exit surface of the first lens array is positioned in a front-side focal plane of the second optical member, and wherein the second lens array is arranged such that an incident surface of the second lens array is positioned in a rear-side focal plane of the second optical member.
Shiraishi 704 discloses a second optical member arranged between the first lens array and the second lens array (Fig. 24, col. 32, lines 54-67, col. 33, lines 4-32, converging optical system 102 is between fly-eye lens 100 and lens array 103), 
wherein the first lens array is arranged such that an exit surface of the first lens array is positioned in a front-side focal plane of the second optical member (Fig. 24, the exit surfaces of the lenses of fly-eye lens 100 are arranged in the front-side focal plane of converging optical system 102), and 
wherein the second lens array is arranged such that an incident surface of the second lens array is positioned in a rear-side focal plane of the second optical member (Fig. 24, col. 33, lines 4-32, lines 53-56, the converging lens 102 converges the beams from fly-eye lens 100 onto the face of lens elements of the lens array 103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a second optical member arranged between the first lens array and the second lens array, wherein the first lens array is arranged such that an exit surface of the first lens array is positioned in a front-side focal plane of the second optical member, and wherein the second lens array is arranged such that an incident surface of the second lens array is positioned in a rear-
Regarding claim 5, as best understood, Cobb does not appear to explicitly describe wherein the plurality of spot lights exiting from the plurality of lens cells included in the first lens array is condensed on the lens cell included in the second lens array. 
Shiraishi 704 discloses wherein the plurality of spot lights exiting from the plurality of lens cells included in the first lens array is condensed on the lens cell included in the second lens array (Figs. 24-25, col. 32, lines 43-67, col. 33, lines 1-32, images of the secondary light sources formed by the fly-eye lens 10 are formed on each lens element 103a, 130b, 103c, 103d of lens array 103). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the plurality of spot lights exiting from the plurality of lens cells included in the first lens array is condensed on the lens cell included in the second lens array as taught by Shiraishi 704 in the illumination optical system as taught by Cobb since including wherein the plurality of spot lights 
Regarding claim 6, Cobb as modified by Shiraishi 704 discloses wherein the first optical member images the plurality of spot lights, which have been condensed on the lens cell included in the second lens array, on one of the optical modulation elements constituting the optical modulation unit (Cobb, Fig. 1, paras. [0030], [0038], [0045], combiner lens 70 images lenses 68 onto the addressable elements 16 of the pattern generator 14).


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mei as applied to claim 7 above, and further in view of Shiraishi (US PGPub 2003/0043356, Shiraishi 356 hereinafter). 
Regarding claim 8, Mei does not appear to explicitly describe further comprising a second optical member arranged between the lens array and the light-shielding member, wherein the lens array is arranged such that an exit surface of the lens array is positioned in a front-side focal plane of the second optical member, and wherein the light-shielding member is arranged such that an incident surface of the light-shielding member is positioned in a rear-side focal plane of the second optical member.

wherein the lens array is arranged such that an exit surface of the lens array is positioned in a front-side focal plane of the second optical member (Fig. 1, para. [0122], fly eye lens 7 is arranged such that the emission side focal surface of the fly eye lens is in a front side focal plane of lens 11), and 
wherein the light-shielding member is arranged such that an incident surface of the light-shielding member is positioned in a rear-side focal plane of the second optical member (Fig. 1, para. [0125], spatial filter 16 is positioned at the rear side focal plane of lens 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a second optical member arranged between the lens array and the light-shielding member, wherein the lens array is arranged such that an exit surface of the lens array is positioned in a front-side focal plane of the second optical member, and wherein the light-shielding member is arranged such that an incident surface of the light-shielding member is positioned in a rear-side focal plane of the second optical member as taught by Shiraishi 356 between the lens array and the light-shielding member in the illumination optical system as taught by Mei since including a second optical member arranged between the lens array and the light-shielding member, wherein the lens array is arranged such that an exit surface of the lens array is positioned in a front-side focal plane of the second optical member, and wherein the light-shielding member is arranged such that an incident 
	Regarding claim 9, Mei does not appear to explicitly describe wherein the light-shielding member is made of metal.
Shiraishi discloses wherein the light-shielding member is made of metal (Fig. 20, para. [0243], the spatial filter 16 is composed of a metal plate with multiple openings). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the light-shielding member is made of metal as taught by Shiraishi as the light-shielding member in the illumination optical system as taught by Mei since including wherein the light-shielding member is made of metal is a well-known class of material used to provide effective light blocking to obtain the desired illumination conditions. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cobb as applied to claim 11 above, and further in view of Mei.
Regarding claim 12, Cobb discloses wherein the optical modulation unit is a micromirror device including a plurality of micromirrors, each of the micromirrors having a reflective surface which reflects a light flux from the illumination optical system and an angle of the reflective surface being able to be changed (Fig. 1, paras. [0030], [0031], [0034], addressable elements 16 of the pattern generator are micromirrors. Depending on the addressable states (angles) of the elements 16, discrete portions of the light either enter the projection system 18 or enter beam dump 20). However, Cobb does not 
Mei discloses wherein the optical modulation unit is a micromirror device including a plurality of two-dimensionally arrayed micromirrors, each of the micromirrors having a reflective surface which reflects a light flux from the illumination optical system and an angle of the reflective surface being able to be changed (Figs. 2, 7, 8, 11, 18, 20-25, paras. [0031], [0065], [0066], [0094], [0095], the pixel panel 38 is a digital mirror device with a two-dimensional array of micromirrors individually controllable to “on” and “off” positions). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the optical modulation unit includes a plurality of two-dimensionally arrayed micromirrors as taught by Mei as the optical modulation unit in the exposure apparatus as taught by Cobb since including wherein the optical modulation unit includes a plurality of two-dimensionally arrayed micromirrors is commonly used to improve patterning throughput by increasing the exposable pattern area. 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cobb as applied to claim 11 above, and further in view of Fujiwara (US PGPub 2014/0320835). 
Regarding claim 13, Cobb further comprising a polarizing beam splitter and a phase plate that are arranged between the illumination optical system and the optical modulation unit.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a polarizing beam splitter and a phase plate that are arranged between the illumination optical system and the optical modulation unit as taught by Fujiwara in the exposure apparatus as taught by Cobb since including a polarizing beam splitter and a phase plate that are arranged between the illumination optical system and the optical modulation unit is commonly used to improve the resolution of the desired patterns exposed on the substrate while allowing the use of a bitelecentric projection optical system to yield a simplified exposure apparatus configuration (Fujiwara, paras. [0101]-[0102]). 
Regarding claim 14, Cobb as modified by Fujiwara discloses wherein the light flux from the illumination optical system is converted to circular polarized light through the polarizing beam splitter and the phase plate, and the circular polarized light is incident on the projection optical system (Fujiwara, Fig. 10, para. [0101], the light from the illumination optical system ILSA is converted to circularly polarized light by the polarization beam splitter 51 and quarter wave plate 52, and the circularly polarized light is transmitted into the projection optical system PLA). 
Regarding claim 15, although Cobb discloses performing exposure on a substrate by using the exposure apparatus according to claim 11 (Fig. 1, paras. [0030]-[0031], projection system 18 projects light from pattern generator 14 onto a light-
Fujiwara discloses an article manufacturing method (Fig. 15, paras. [0059], [0114], electronic devices are manufactured) comprising steps of: performing exposure on a substrate by using the exposure apparatus according to claim 11 (Fig. 1 and paras. [0059], [0114], the photoresist on the wafer W is exposed in an exposure apparatus); and developing the substrate that has been subjected to the exposure in the exposure step (Fig. 15, paras. [0059], [0114]-[0115], the photoresist of the exposed substrate is developed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an article manufacturing method comprising the step of developing the substrate that has been subjected to the exposure in the exposure step as taught by Fujiwara using the exposure apparatus as taught by Cobb since including an article manufacturing method comprising the steps of performing exposure on a substrate and developing the substrate that has been subjected to the exposure in the exposure step is commonly used to mass produce a functional electronic device (Fujiwara, paras. [0114]-[0116]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.